Exhibit 10.1

 



 

 

RBL Capital Group, LLC

132 West 31st Street 

14th Floor 

New york, ny 10001

 

 

 





 

April 28, 2016

 

TOT Group, Inc., et al

3363 NE 163rd Street

Suite 705

North Miami Beach, FL 33160

 

Re: Loan and Security Agreement dated as of June 30, 2014, as amended (the
“Agreement”). All capitalized terms used herein shall have the definitions as
given in the Agreement.

 

Mr. Oleg Firer,

 

On behalf of the Co-Borrowers, as such term is defined in the referenced
Agreement, you have requested a 90-day extension of the interest only period on
the Revised Term Loan Note #1, dated July 31, 2014, (b) Revised Term Loan Note
#2, dated February 10, 2015, and (c) Revised Term Loan Note #3, dated March 27,
2015, (collectively, the “Notes”). In consideration for and as a condition
precedent to granting this forbearance, RBL requires, that the ultimate parent
of Co-Borrowers, Net Element, Inc., provide RBL Capital Group, LLC (“RBL”) with
a guarantee pertaining to the Notes as set forth below.

 

Net Element’s signature to this letter agreement shall be a condition precedent
to these extensions.

 

By your signature below, on behalf of all the Co-Borrowers, you agree that RBL
shall be entitled to collect a fee of ten thousand and 00/100 dollars
($10,000.00) for providing the requested extensions. This fee will be collected
per the terms of Section 3.02(a) of the Agreement.

 

All other terms and conditions of the Agreement shall remain in full force and
effect.

 

Accordingly, effective as of the date hereof, Net Element, Inc. (NETE) and RBL
agree as follows:

 

WHEREAS, RBL has entered into that certain Loan and Security Agreement (the
Agreement”) dated as of June 30, 2014, as amended, with TOT Group, Inc.; TOT
Payments, LLC; TOT BPS, LLC; TOT FBS, LLC; Process Pink, LLC; TOT HPS, LLC and
TOT New Edge, LLC (jointly and severally, referred to herein as “Borrower”), and

 



 

 

 

 

WHEREAS, the Borrower, pursuant to the Agreement, has borrowed the principal sum
of Three Million Nine Hundred Sixty-five Thousand and 00/100 dollars
($3,965,000.00) from RBL under Notes 1, 2 and 3;

 

WHEREAS, the Borrower has requested a change in the payment terms under the
Notes; and

 

WHEREAS, NETE is the ultimate parent of the Borrower, and

 

WHEREAS, NETE will derive direct and indirect benefit from this accommodation to
Borrower by RBL; and

 

WHEREAS, it is a condition precedent to the effectiveness of the change in
payment terms that NETE shall have executed and delivered this letter agreement
to RBL for the benefit of RBL;

 

NOW, THEREFORE, in consideration of the premises and to induce RBL to modify the
payment terms of Notes 1, 2 and 3, NETE hereby agrees with and for the benefit
of RBL as follows:

 

1. Defined Terms. Capitalized terms used, but not defined herein, shall have the
meanings specified in the Agreement.

 

2. Guarantee.

 

(a) NETE hereby unconditionally and irrevocably guarantees to RBL and its
successors, endorsees, transferees and assigns, to pay and perform all the
obligations, covenants and agreements of Borrower under the Agreement and the
Notes (the “Borrower’s Obligations”), and NETE further agrees to pay any and all
expenses (including, without limitation, all fees and disbursements of counsel)
which may be paid or incurred by RBL in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Borrower’s Obligations and/or enforcing any rights with respect to, or
collecting against, NETE under this letter agreement.

 

(b) No payment or payments made by the Borrower, any other NETE or any other
Person or received or collected by RBL from the Borrower, any other NETE or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower’s Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of NETE hereunder which shall,
notwithstanding any such payment or payments other than payments made by NETE in
respect of the Borrower’s Obligations or payments received or collected from
NETE in respect of the Borrower’s Obligations, remain liable for the Borrower’s
Obligations until the Borrower’s Obligations are paid in full and this letter
agreement is terminated.

 



 

 

 

3. No Subrogation. Notwithstanding any payment or payments made by NETE
hereunder, until all of Borrower’s Obligations have been irrevocably and
indefeasibly paid in full in cash (and therefore the payment thereof is no
longer subject to being set aside or returned under applicable law), NETE hereby
agrees not to assert or enforce any claim, right or remedy which NETE may now
have or may hereafter acquire against the Borrower that arises hereunder and/or
from the performance by NETE hereunder including, without limitation, any claim,
remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of RBL against
the Borrower or any security which RBL now has or hereafter acquires, whether or
not such claim, right or remedy arises in equity, under contract, by statute,
under common law or otherwise; provided that if the foregoing standstill is not
sufficient to permit indefeasible payment in full of all the Borrower’s
Obligations, then NETE shall be deemed to have waived any such claim, right or
remedy to the maximum extent permitted by law.

 

4. Guarantee Absolute and Unconditional. NETE guarantees that the Borrower’s
Obligations will be paid strictly in accordance with the terms of the Agreement,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of RBL with respect
thereto. The obligations of NETE under this letter agreement are independent of
the Borrower’s Obligations, and a separate action or actions may be brought and
prosecuted against NETE to enforce this letter agreement, irrespective of
whether any action is brought against the Borrower or whether the Borrower is
joined in any such action or actions. NETE understands and agrees that this
letter agreement shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to:

 

(a) the validity or enforceability of the Agreement, any of the Obligations or
any other collateral security therefore or guarantee with respect thereto at any
time or from time to time held by RBL,

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Borrower’s Obligations, or any other amendment or waiver
of or any consent to departure from the Agreement,

 

(c) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its subsidiaries,

 

(d) any defense, setoff or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower against RBL, or

 

(e) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or NETE) which might otherwise constitute, or might be construed to
constitute, a defense available to, or an equitable or legal discharge of the
Borrower for the Borrower’s Obligations, or of NETE under this letter agreement,
in bankruptcy or in any other instance.

 



 

 

 

When pursuing its rights and remedies hereunder against NETE, RBL may, but shall
be under no obligation to, pursue such rights and remedies as it may have
against the Borrower or any other Person or against any collateral security or
guarantee for the obligations or any right of offset with respect thereto, and
any failure by RBL to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve NETE of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of RBL against NETE. This
letter agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon NETE and the successors and
assigns thereof, and shall inure to the benefit of RBL, and its successors,
endorsees, transferees and assigns, until all the Borrower’s Obligations and the
obligations of NETE under this letter agreement shall have been satisfied by
payment in full.

 

5. Reinstatement. This letter agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower’s Obligations is rescinded or must otherwise be restored or
returned by RBL upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or NETE, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or NETE or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

6. Severability. (a) Any provision of this letter agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(b) The parties hereto have agreed as provided in Section 13 of this letter
agreement, that New York law is to govern this letter agreement.

 

7. No Waiver: Cumulative Remedies. RBL shall not, by any act (except by a
written instrument pursuant to Section 13), delay, indulgence, omission or
otherwise, be deemed to have waived any right or remedy hereunder or to have
acquiesced in any breach of the Agreement by the Borrower or in any breach of
any of the terms and conditions of this letter agreement. No failure to
exercise, nor any delay in exercising, on the part of RBL, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by RBL of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which RBL would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 



 

 

 

8. Integration; Waivers and Amendments; Successors and Assigns; Governing Law.
This letter agreement represents the agreement of NETE with respect to the
subject matter hereof and there are no promises or representations by RBL
relative to the subject matter hereof not reflected herein. None of the terms or
provisions of this letter agreement may be waived, amended or supplemented or
otherwise modified except by a written instrument executed by NETE and RBL;
provided that any provision of this letter agreement may be waived by RBL in a
letter or agreement executed by RBL or by telex or facsimile transmission from
RBL. This letter agreement shall be binding upon the successors and assigns of
NETE and shall inure to the benefit of RBL and its successors and assigns. THIS
LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS LETTER
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT
OF LAWS THEREOF.

 

9. Notices. All notices, requests and demands to or upon NETE or RBL to be
effective shall be in writing and, unless otherwise expressly provided herein,
shall be sufficiently given if delivered in person to or sent via nationally
recognized overnight delivery addressed to a party at the address provided for
such party in the Agreement or set forth under its signature below, as the case
may be.

 

10. Submission to Jurisdiction: Waivers. (a) NETE hereby irrevocably and
unconditionally:

 

(i) submits for itself and its property in any legal action or proceeding
relating to this letter agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of Illinois and the courts of the United States of America for the
Northern District of New York and appellate courts from any thereof, provided,
however, that RBL may institute an action in any jurisdiction necessary to
enforce its rights under this letter agreement;

 

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court;

 

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to NETE at its address set
forth below or at such other address of which RBL shall have been notified
pursuant thereto; and

 

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 



 

 

 

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

(b) NETE AND RBL HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS LETTER AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

IN WITNESS WHEREOF, NETE has caused the letter agreement to be duly executed by
its duly authorized officer, all as of the day and year first above written.

  

 

Respectively Yours

 

/s/ RBL Capital Group, LLC

 

 

 

 

AGREED and ACCEPTED by:

 

Net Element, Inc.

 

 

 

/s/ Oleg Firer

Oleg Firer

Title: CEO

 



 

 